EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yanming Wei on 6/29/2022.
The application has been amended as follows: Cancel claims 1 & 4-19 add new claim 20 as shown below.

A method of forming a sequential cylinder train variable force power adder;
a series of hydraulic piston operated cylinders, each cylinder is a symmetrical dual rod-end double action, each of the cylinders in the train are arranged and linked to operate in synchronous reciprocal motion;
each next cylinder in the series train is double the cross sectional area of the previous one and half the area of the subsequent one;
each cylinder has its own valve and fluid port configuration, where each cylinder has four ports, two for the cylinder and two for connection external to the cylinder; 
each cylinder is capable of three switchable states that include;
one state of shortcutting connecting ports between adjacent cylinders and,
another state of driving reciprocal motion of the rods in opposite directions and;
a third state that is idling, 
each cylinder’s valves are one of spool valves or electromagnetic valves;
each cylinder’s valve assembly is controlled by a valve-control computer that in addition can control the sequencing of the cylinder’s valves between cylinders of the series train;
	cylinder trains are further connected with hoses. 

Replace the abstract with the abstract below.
A series train of symmetrical dual rod-end double-action hydraulic cylinders with a cross sectional area in a series of powers of 2. The cylinders have corresponding computer controlled valves. The cylinders are switchable into three states. One state of shortcutting 2 fluid ports, another state of driving towards each opposite direction of reciprocation and the third state of idling. In the cylinder train all same polarity ports of the valve assembly are connected by hoses or pipes to align towards the same orientation to enable synchronous reciprocal motion and train power output.

The following is an examiner’s statement of reasons for allowance:
A sequential cylinder train variable force power adder. Each cylinder is a symmetrical dual rod-end double action cylinder.  Each cylinder has its own valve and fluid port configuration, where each cylinder has four ports, two for the cylinder and two for connection external to the cylinder.  Each cylinder is capable of three switchable states that include;
•	one state of shortcutting connecting ports between adjacent cylinders and,
•	another state of driving reciprocal motion of the rods in opposite directions and;
•	a third state that is idling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649